SCHWAB, C. J.
In this dissolution-of-marriage case the husband appeals, contending that he should have been awarded the home of the parties. The husband, who is 47 years old, is totally disabled and living on a social security income of $5,172 per year; the wife, who is 41 years of age, is healthy and is employed as an office manager, earning some $15,000 per year. The husband was awarded personal property with a value between $17,000 and $19,000, of which about half can be properly characterized as liquid assets. The wife was awarded personal property with a value of $20,000, of which stocks and cash total about $17,500. The family home which is unencumbered has a market value of $48,000.
The decree gave the husband the right to reside in the family home for 10 years and provided that at the end of the 10 years, or at such earlier time as the husband ceased to reside in the home, it should be sold and the proceeds divided equally. We do not agree that the husband should have the house in its entirety, but are of the opinion that since he was not awarded any spousal support he should be awarded a greater interest in the house when it is sold.
We affirm the decree in all respects except that rather than the wife’s receiving half the proceeds upon sale she shall receive one-third of the net proceeds of the sale of the property when it takes place, the remainder going to the husband.
Affirmed as modified. No costs to either party.